Judgment, Supreme Court, Bronx County (Janice L. Bowman, J.), entered October 6, 2004, dismissing the third-party complaint pursuant to an order, same court and Justice, entered July 14, 2004, which, inter alia, granted third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs. Order, same court and Justice, entered July 14, 2004, which, inter alia, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs submissions presented a material issue of fact sufficient to defeat summary judgment dismissal at least with respect to the February 1, 1999 incident. Third-party defendant’s motion was properly granted upon a sufficient showing, through the affidavit of its district manager, that the contract between the parties did not contain an indemnification clause. Concur— Sullivan, J.P., Ellerin, Sweeny and McGuire, JJ.